Decision
*67DATED this 31st day of July, 2001.
Done in open Court this 19th day of July, 2001.
On June 6, 2000, the defendant was sentenced to five (5) years in the Montana State Prison, to run concurrently with the sentences received in Cause Nos. DC-99-643 and DC-99-559.
On July 19, 2001, the defendant's application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, nor did counsel appear on behalf of the defendant. The state was represented by John Petak.
Based on the foregoing, and the fact that the defendant had requested a continuance of his May 17,2001, hearing and was granted a continuance until the "next scheduled meeting of the Board, currently set for July 19 and 20, 2001", it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed, with prejudice.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.